AO 2458 (Rev.Case    3:20-cr-01089-WVG
             05/15/2018)                                Document
                         Judgment in a Criminal Petty Case (Modified)   22 Filed 04/14/20 PageID.18 Page 1 of 1                           Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                   V.                                             (For Offenses Committed On or After November l, 1987)


                   Margarito Basurto-Ambriz                                       Case Number: 20-cr-01089-WVG
                                                        zazo APR Ilf p I         OJ...
                                                                               : ~=c:::sh:.::a::.cv--'S-=--ur=es=h-=--N=--=a=ir_ _ _ _ _ _ _ __
                                                    s%~~~2;N-2•.
                                                         ... .. .
                                                                  LW3J~_i.~T col.iflfndant'sAttorney
                                                                     ' v,· C;;LIFORNIA
REGISTRATION NO. 93066298
                                                                tvv'
THE DEFENDANT:
 lZl pleaded guilty to count(s) 1 oflnformation
                                 -----------------------------
 •   was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                                   Count Number(s)
8:1325(a)(3)                    Improper Attempted Entry by an Alien (Misdemeanor)                                  1

 D The defendant has been found not guilty on count(s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                Time Served


 lZl Assessment: $10 WAIVED          lZl Fine: WAIVED -
lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               April 14, 2020
                                                                               Date of Imposition of Sentence


                                                                               (JJ~
                                                                               HONORABLE WILLIAM V. GALLO
                                                                               UNITED STATES MAGISTRATE JUDGE




                                                                                                                          20-CR-1089-WVG
